Case 5:18-cr-00258-EJD Document 807-7 Filed 05/27/21 Page 1 of 13




    Exhibit 50
5/23/2021             CaseElizabeth
                           5:18-cr-00258-EJD              Document
                                    Holmes’ possible defense             807-7
                                                             in Theranos case:       Filed
                                                                               Put the      05/27/21
                                                                                       government             PageValley
                                                                                                  on trial - Silicon 2 ofBusiness
                                                                                                                           13 Journal

                                                                                                                                     Subscribe



            Latest News    Commercial Real Estate      Banking     Technology     Health Care     Residential Real Estate    Foo |     Events    

   Please Sign In and use this article's on page print button to print this article.


                             TECHNOLOGY


                             Elizabeth Holmes’ possible defense
                             in Theranos case: put the
                             government on trial

                                                                                                                        




                                                                                    Elizabeth Holmes, the founder of
                                                                                    the blood-testing company
                                                                                    Theranos, in Palo Alto, Calif. on
                                                                                    Dec. 4, 2015. Holmes is among the
                                                                                    executives barred by the Securities
                                                                                    and Exchange Commission from
                                                                                    serving as an officer or director at a
                                                                                    public company — for 10 years.
                                                                                    CARLOS CHAVARRIA/THE NEW YORK
                                                                                    TIMES




                             IN THIS ARTICLE

                             Government & Regulations
                             Industry


                              Peter J. Henning
                              The New York Times
                              May 8, 2019, 5:17pm EDT



                             Editor's note : This story is available as a result of a content
                             partnership with The New York Times. Subscribers will see
                             stories like this every day on our website (and in our daily
                             emails) as an added value to your subscription.


https://www.bizjournals.com/sanjose/news/2019/05/08/elizabeth-holmes-possible-defense-in-theranos.html                                           1/12
5/23/2021             CaseElizabeth
                           5:18-cr-00258-EJD              Document
                                    Holmes’ possible defense             807-7
                                                             in Theranos case:       Filed
                                                                               Put the      05/27/21
                                                                                       government             PageValley
                                                                                                  on trial - Silicon 3 ofBusiness
                                                                                                                           13 Journal
                             The tril o Elizbeth Holmes, the ormer Thernos chie
                             executive, nd Rmesh Blwni, its chie operting o cer, is
                             setting up to be the most extensive corporte prosecutions
                             since executives t Enron were tried in 2006.

                             And i the cse gets to tril, one intriguing question is how
                             Holmes nd Blwni will deend themselves.

                             A recent ling by Holmes, which ws joined by Blwni, who
                             goes by Sunny, outlines  possible deense: put the
                             government on tril by climing tht regultors improperly
                             brought ctions ginst the compny or its blood nlysis
                             technology.

                             Holmes’ lwyers in the ling demnded records rom the
                             Food nd Drug Administrtion nd the Centers or Medicre
                             nd Medicid Services relted to their interctions with John
                             Crreyrou,  reporter or The Wll Street Journl who broke
                             the story bout problems with Thernos’ technology. He
                             lter wrote  devstting portryl o the compny, “Bd
                             Blood: Secrets nd Lies in  Silicon Vlley Strtup,” tht
                             pints  picture o questionble prctices in the compny’s
                             opertions.

                             The deense climed Crreyrou’s interctions with the
                             ederl gencies, including e orts to urge others to report
                             problems t Thernos to regultors, is “exculptory”
                             inormtion tht must be turned over to the deendnts.

                             “In evluting the government’s cse, the jury should be
                             wre tht n outside ctor, eger to brek  story (nd
                             portry the story s  work o investigtive journlism), ws
                             exerting inﬂuence on the regultory process in  wy tht
                             ppers to hve wrped the gencies’ ocus on the compny
                             nd possibly bised the gencies’ ndings ginst it,” the
                               ling sttes.

                             The demnd or the communictions is bsed on wht is
                             known s the Brdy doctrine, nmed or the Supreme
                             Court’s 1963 decision in Brdy v. Mrylnd. In tht cse, the

https://www.bizjournals.com/sanjose/news/2019/05/08/elizabeth-holmes-possible-defense-in-theranos.html                                  2/12
5/23/2021             CaseElizabeth
                           5:18-cr-00258-EJD              Document
                                    Holmes’ possible defense             807-7
                                                             in Theranos case:       Filed
                                                                               Put the      05/27/21
                                                                                       government             PageValley
                                                                                                  on trial - Silicon 4 ofBusiness
                                                                                                                           13 Journal
                             court held tht prosecutors must turn over ny evidence to 
                             deendnt tht is both mteril nd exculptory. In the
                             Brdy cse, prosecutors iled to disclose evidence tht the
                             deendnt did not kill the victim but tht  co-deendnt
                             committed the crime. Tht would hve supported n
                             rgument or  reduced punishment.

                             In demnding the communictions with Crreyrou, Holmes’
                             deense ppers to be creting  picture tht government
                             regultors overrected when  reporter rom The Wll Street
                             Journl pushed them to investigte nd misunderstood
                             wht ws going on t Thernos.

                             But will putting the government on tril succeed? There is t
                             lest  possibility it could. The prosecution bers the burden
                             o proving conspircy nd rud beyond  resonble doubt.
                             One wy the deense could undermine the government’s
                             cse would be to rise questions bout possible bis nd
                             crete enough doubt mong the jurors tht they vote to
                             cquit.

                             Not only is such  deense di cult to mount, but it is lso 
                             high-risk, high-rewrd tctic. It will depend on showing tht
                             the regultors were ﬂwed in their nlysis o the
                             technology Thernos ws using.

                             Prosecutors my combt ny clim o government
                             misconduct by ocusing on the ptients who used Thernos’
                             blood tests t Wlgreens phrmcies in Arizon nd were
                             misled bout their e ccy. The ptients re likely to be
                             much more sympthetic to  jury thn welthy investors
                             climing Thernos deceived them.

                             Holmes is lso seeking documents rom the Centers or
                             Medicre nd Medicid Services bout Thernos’
                             complince with lbortory requirements. The deense
                             ppers to wnt to show tht Holmes did not mke ny lse
                             sttements bout how it operted its lbortory nd tht the
                             gency ws motivted in prt by contcts with Crreyrou. In
                             the ling, Holmes’ lwyers clim tht the documents “would
https://www.bizjournals.com/sanjose/news/2019/05/08/elizabeth-holmes-possible-defense-in-theranos.html                                  3/12
5/23/2021             CaseElizabeth
                           5:18-cr-00258-EJD              Document
                                    Holmes’ possible defense             807-7
                                                             in Theranos case:       Filed
                                                                               Put the      05/27/21
                                                                                       government             PageValley
                                                                                                  on trial - Silicon 5 ofBusiness
                                                                                                                           13 Journal
                             demonstrte the degree to which the gency let improper
                             considertions or externl pressure cloud its regultory
                             decisions nd bis its ndings.”

                             Mking Crreyrou the centerpiece o the deense crries
                             some risk. Regultors oten respond to reports in the medi
                             nd doing so does not necessrily mke their investigtion
                             bised or improper. It is uncler whether the deense might
                             even try to cll Crreyrou s  witness, but tht too would be
                              risky strtegy. Crreyrou hs n extensive bckground in
                             the compny’s opertions nd could end up hurting the
                             deense.

                             Focusing the cse on the regultors lso mens Holmes nd
                             Blwni would be unlikely to testiy, but by shiting the
                             ocus wy rom the two deendnts nd onto the
                             government, there is t lest the potentil or n cquittl.


                                  © The New York Times [2019]. All Rights Reserved
                                  NYT and New York Times are trademarks of The New York
                                  Times.
                                  Not to be redistributed, copied or modiﬁed in any way.




                             Coming events                                                                         More 



                               JUNE 30                                        JULY 22



                              Women of Influence Awards                       Future of Morgan Hill
                              Join us at this years Women of Influence        What’s the fuss with Morgan Hill? At the
                              Awards ceremony, honoring the 2021              southern tip of Silicon Valley sits the not-
                              class of outstanding women and be ins…          so-sleepy city of Morgan Hill. Wi…




                                                                                                           Back to Top 




https://www.bizjournals.com/sanjose/news/2019/05/08/elizabeth-holmes-possible-defense-in-theranos.html                                  4/12
5/23/2021             CaseElizabeth
                           5:18-cr-00258-EJD              Document
                                    Holmes’ possible defense             807-7
                                                             in Theranos case:       Filed
                                                                               Put the      05/27/21
                                                                                       government             PageValley
                                                                                                  on trial - Silicon 6 ofBusiness
                                                                                                                           13 Journal



                                                                  User Agreement | Privacy Policy
                                                             Your California Privacy Rights | Ad Choices

                             © 2021 American City Business Journals. All rights reserved. Use of and/or registration on any portion of this
                                  site constitutes acceptance of our User Agreement (updated 1/1/21) and Privacy Policy and Cookie
                                Statement (updated 1/1/21). The material on this site may not be reproduced, distributed, transmitted,
                               cached or otherwise used, except with the prior written permission of American City Business Journals.




https://www.bizjournals.com/sanjose/news/2019/05/08/elizabeth-holmes-possible-defense-in-theranos.html                                        5/12
5/23/2021             CaseElizabeth
                           5:18-cr-00258-EJD              Document
                                    Holmes’ possible defense             807-7
                                                             in Theranos case:       Filed
                                                                               Put the      05/27/21
                                                                                       government             PageValley
                                                                                                  on trial - Silicon 7 ofBusiness
                                                                                                                           13 Journal




https://www.bizjournals.com/sanjose/news/2019/05/08/elizabeth-holmes-possible-defense-in-theranos.html                                  6/12
5/23/2021             CaseElizabeth
                           5:18-cr-00258-EJD              Document
                                    Holmes’ possible defense             807-7
                                                             in Theranos case:       Filed
                                                                               Put the      05/27/21
                                                                                       government             PageValley
                                                                                                  on trial - Silicon 8 ofBusiness
                                                                                                                           13 Journal




https://www.bizjournals.com/sanjose/news/2019/05/08/elizabeth-holmes-possible-defense-in-theranos.html                                  7/12
5/23/2021             CaseElizabeth
                           5:18-cr-00258-EJD              Document
                                    Holmes’ possible defense             807-7
                                                             in Theranos case:       Filed
                                                                               Put the      05/27/21
                                                                                       government             PageValley
                                                                                                  on trial - Silicon 9 ofBusiness
                                                                                                                           13 Journal




https://www.bizjournals.com/sanjose/news/2019/05/08/elizabeth-holmes-possible-defense-in-theranos.html                                  8/12
5/23/2021            Case Elizabeth
                          5:18-cr-00258-EJD              Document
                                    Holmes’ possible defense in Theranos807-7      Filed
                                                                        case: Put the     05/27/21
                                                                                      government on trial - Page     10 of
                                                                                                            Silicon Valley    13 Journal
                                                                                                                           Business




https://www.bizjournals.com/sanjose/news/2019/05/08/elizabeth-holmes-possible-defense-in-theranos.html                                     9/12
5/23/2021            Case Elizabeth
                          5:18-cr-00258-EJD              Document
                                    Holmes’ possible defense in Theranos807-7      Filed
                                                                        case: Put the     05/27/21
                                                                                      government on trial - Page     11 of
                                                                                                            Silicon Valley    13 Journal
                                                                                                                           Business




https://www.bizjournals.com/sanjose/news/2019/05/08/elizabeth-holmes-possible-defense-in-theranos.html                                     10/12
5/23/2021            Case Elizabeth
                          5:18-cr-00258-EJD              Document
                                    Holmes’ possible defense in Theranos807-7      Filed
                                                                        case: Put the     05/27/21
                                                                                      government on trial - Page     12 of
                                                                                                            Silicon Valley    13 Journal
                                                                                                                           Business




https://www.bizjournals.com/sanjose/news/2019/05/08/elizabeth-holmes-possible-defense-in-theranos.html                                     11/12
5/23/2021            Case Elizabeth
                          5:18-cr-00258-EJD              Document
                                    Holmes’ possible defense in Theranos807-7      Filed
                                                                        case: Put the     05/27/21
                                                                                      government on trial - Page     13 of
                                                                                                            Silicon Valley    13 Journal
                                                                                                                           Business




https://www.bizjournals.com/sanjose/news/2019/05/08/elizabeth-holmes-possible-defense-in-theranos.html                                     12/12
